Citation Nr: 1314132	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  08-11 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied the Veteran's December 2006 claims for entitlement to service connection for a bilateral foot condition.

In November 2009, September 2011, and December 2012,  the Board remanded this matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a bilateral foot condition. 

Pursuant to the Board's December 2012 remand instructions, the physician who conducted the October 2011 VA examination provided an addendum opinion in January 2013 to determine the etiology of the Veteran's current bilateral foot condition, specifically taking into account all of the evidence of record including the Veteran's competent statements regarding service incurrence.  

As previously noted in the Board's November 2009 and December 2012 remands, the Veteran has contended that during his National Guard service in 1965 and/or 1966, he "reported to sick call everyday with my feet swelling. I was told at the medical clinic it was from boot rot."  He further stated that, for a month of his National Guard service, he was given light duty or bed rest as a result of this condition.  The Veteran also reported that, following service, he was diagnosed with ingrown calluses which "need to have pressure relieved by surgical means."  Additionally, the Veteran stated that he had injured his foot while serving in the National Guard.  The Board also again reiterates that the Veteran's National Guard records are unavailable.  In this regard, where, as here, records may have been lost while in the government's possession, VA has a heightened duty to consider the benefit of the doubt rule, and to assist in developing the Veteran's claim.  See Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); Cromer v. Nicholson, 19 Vet. App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 362, 370-71 (2005). 

Upon review of the claims folder and when taking into account the Veteran's competent observations of his feet condition,  the examiner in his January 2013 addendum indicated that he could not resolve the matter of whether the Veteran's current bilateral onchomycosis and/or calluses of the feet were caused or aggravated by his military service without resorting to speculation.  The examiner noted that while the claims file did not contain any contemporaneous medical records from the time frame when the Veteran contends that his foot conditions began, nor were there any medical records from the time period shortly after the foot conditions reportedly began, the absence of these medical records neither confirms nor excludes the possibility that his foot conditions could be related to service.  The examiner also noted that although chronicity was not confirmed by documentation in the claims file, this lack of information did not exclude the possibility that the foot condition(s) may have existed during that time, particularly noting the Veteran's competent lay statements.

The examiner noted that the first actual medical record documentation found in the current clinical database was an October 2001 VA treatment note that reported that the Veteran had a history of foot problems after the service and had previously required "multiple" minor surgeries for his foot condition after leaving active duty.  The examiner noted that these surgeries were apparently done by a civilian (private) podiatrist.  The examiner indicated that these reported post-service military service treatment records could provide strong clinical evidence in support of the Veteran's claim (confirming the diagnosis and chronicity) but they were not found in his claims file.  The examiner concluded that "it was very important that this vital additional evidence (namely, the medical records of the "multiple" minor foot surgeries that were reportedly done after he left active duty) be obtained and submitted for review, as this additional evidence would most likely permit a confident and well-substantiated medical opinion regarding the claimed foot conditions".

The Board notes that, following this examination, the claim was readjudicated in a Supplemental Statement of the Case, wherein the agency of original jurisdiction noted that the Veteran had been advised multiple times during the course of this appeal to identify relevant treatment providers but that he had not idenfified any non-VA providers.  Contrary to this finding, however, the Board has only found document in which the Veteran was given such notice and that was sent in 2007.  As specifically noted by the VA examiner, the reported post-service military service treatment records from the Veteran's private podiatrist have not been associated with the claims file, and are deemed to be vitally important to the claim on appeal.  Under these circumstances, the Board finds that VA has a duty to make a further attempt to obtain the Veteran's private treatment records.  Massey v. Brown, 7 Vet. App. 204 (1994).

Furthermore, if such records are obtained, an another addendum opinion must be obtained to determine the etiology of the Veteran's current bilateral foot condition, specifically taking into account all of the evidence of record including the Veteran's competent statements regarding service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51   (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12   (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the bilateral foot disability on appeal.  Specifically, the RO or the AMC should attempt to obtain new authorizations for private medical records pertaining to the "multiple" minor foot surgeries that were reportedly performed by a private podiatrist after the Veteran left active duty.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  If additional records are obtained, return the claims file to the examiner who conducted the October 2011 VA examination and January 2013 records review to determine the etiology of the Veteran's bilateral foot condition. 

The claims file should be made available to, and be reviewed by, the examiner in rendering the addendum report, and the report should so indicate.  If evaluation of the Veteran is deemed necessary, such should be arranged. 

The examiner should express an opinion as to whether it is at least as likely as not (meaning 50 percent or more probable) that the Veteran's foot condition(s), if any, was caused or aggravated by his time in service. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate. 

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the Veteran's competent and credible lay evidence of having foot problems in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an October 2011 VA examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

If the physician who conducted the October 2011 examination and January 2013 records review is unavailable, the claims folder should be forwarded to another qualified examiner to address the inquiry outlined above.  If evaluation of the Veteran is deemed necessary, such should be arranged. 

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


